Citation Nr: 1416997	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-38 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis of the left knee. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lateral meniscus tear and chondromalacia of the right knee (claimed as arthritis). 

3.  Entitlement to service connection for osteoarthritis of the left knee. 

4.  Entitlement to service connection for lateral meniscus tear and chondromalacia of the right knee (claimed as arthritis). 

5.  Entitlement to service connection for a right shoulder disability. 

6.  Entitlement to service connection for a left shoulder disability. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to February 1989.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claims for service connection for osteoarthritis of the left knee, lateral meniscus tear and chondromalacia of the right knee (claimed as arthritis), and disabilities of each shoulder. 

In an April 2010 decision, the Board remanded the issues to schedule a Travel Board hearing.

The Veteran testified in July 2010 at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A copy of the hearing transcript is of record.  The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted disabilities.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The issues of entitlement to service connection for osteoarthritis of the left knee; lateral meniscus tear and chondromalacia of the right knee (claimed as arthritis); a right shoulder disability; and, a left shoulder disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

1.  An unappealed May 2007 rating decision denied the Veteran's claim of service connection for osteoarthritis of the left knee; lateral meniscus tear and chondromalacia of the right knee (claimed as arthritis); he was notified of that decision and apprised of his appellate rights but did not appeal in a timely manner.

2.  Evidence received subsequent to the May 2007 rating decision was not previously submitted, relates an unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1. The May 2007 rating decision of the RO denying the Veteran's claim of service connection for osteoarthritis of the left knee and lateral meniscus tear and chondromalacia of the right knee is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claims of service connection for osteoarthritis of the left knee and lateral meniscus tear and chondromalacia of the right knee.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the RO denied the Veteran's claims of service connection for osteoarthritis, left knee; and, lateral meniscus tear and chondromalacia, right knee, in a rating decision of May 2007.  The Veteran was properly notified of the decision, but did not initially appeal the left knee decision.  In July 2007, he filed a notice of disagreement with the right knee denial and a statement of the case was issued in October 2007.  A timely substantive appeal was not received.  Thus, the May 2007 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by these regulation, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's May 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since May 2007 includes testimony from the Veteran and his service representative who is a licensed nurse practitioner (LPN); additional VA treatment records; a January 2009 Social Security Administration (SSA) determination denying benefits with numerous medical records from SSA; and, a May 2010 SSA determination awarding benefits without any accompanying additional medical records.  At the time of the 2007 rating decision, there was no evidence of a link to service. 

The additionally received treatment records, and testimony includes statements from the service representative (LPN) who links the claimed bilateral knee conditions to the Veteran's back disorder and to service; and the medical records from VA and SSA diagnosing arthritis and allied conditions which may be related to the service-connected back disorder.  It is noted that service connection for spondylolisthesis at L5-S1 was established in a September 2009 rating decision.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the May 2007 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the Board finds this evidence "material" as it lends some support to a necessary element of the Veteran's claim for service connection, that of a nexus to military service, as well as a secondary theory of service connected disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.") 

Accordingly, Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claims.

Under these circumstances, the Board concludes that the criteria for reopening the claims of service connection for osteoarthritis of the left knee; and, service connection for lateral meniscus tear and chondromalacia of the right knee (claimed as arthritis) are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been presented to reopen the claims of service connection for osteoarthritis of the left knee and lateral meniscus tear and chondromalacia of the right knee (claimed as arthritis), the appeal to this extent is allowed subject to further action as discussed herein below. 


REMAND

At the July 2010 Board hearing, the Veteran testified that he injured his back approximately in January 1980 during boot camp.  A 1/4 inch discrepancy was discovered in his leg lengths.  That's when his bilateral knee and shoulder conditions began.  His knees and back continued to bother him from that time.  In August 2009 he underwent a left knee replacement (TKA).  He was treated in service for right and left shoulder bursitis.  He reported that the service records would support his claim.  He was an aviation mechanic and was required to do extensive lifting which also caused him to incur a back injury which was service-connected.  

The Board notes that the Veteran testified to treatment at a family clinic by Drs. Evans and Seignor, James Donald Road, Charleston, South Carolina, from approximately 1984 to 1993.  He began treatment through the VAMC approximately in 1999.  He initially testified that Dr. Evans was deceased and his records were no longer available.  He then reported that these and additional treatment records may be available from the Evans and Seignior Family Clinic.  The case was held open for 60 days to allow the Veteran to obtain these records; the records have not been received.  After obtaining an appropriate release, such records should be requested.  

In addition, the Board notes that a large volume of medical records underlying an earlier January 2009 Social Security Administration (SSA) determination which denied the Veteran's SSA benefits have been obtained.  However, the Veteran subsequently was granted SSA benefits in May 2010.  The additional medical records associated with this award are not of file and must be associated with the claims folder or Virtual VA.

There are no medical opinions of file which support his claims of service connection for his bilateral knee and or shoulder conditions either on a direct basis or secondary basis to his back.  At the hearing his service representative testified that she was a licensed nurse practitioner and offered her medical opinion that a previous VA joints examination in June 2009 was inadequate.  She also opined that when patients were treated for the type of orthopedic problems, especially painful joints, and received the kind of treatment the Veteran received it sometimes does not go away.  The Board has determined that etiological opinions reconciling this evidence would be helpful in resolving these claims.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take all indicated action to obtain the additional SSA medical evidence pertinent to the Veteran's May 2010 award of SSA benefits. 

2. The RO should take appropriate steps to contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain records from the Evans and Seignors Family Practice, Charleston, South Carolina.

Thereafter, the RO should attempt to obtain those records.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the compliance with the requirements of 38 C.F.R. § 3.159(e)(in)-(iv) must be achieved.

3.  Associate updated VA treatment records for the Veteran's bilateral knee and shoulder disorders for the period from September 2009 onward.  

4.  Schedule the Veteran for a VA orthopedic examination to address the nature and etiology of his bilateral knee and shoulder disorders.  The claims file and a complete copy of this REMAND and Virtual VA as needed must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted.

The examiner should thoroughly examine the Veteran's bilateral knee and shoulder disorders and diagnose all disabilities found to be present.

The examiner should opine as to the following:

a)  whether it is at least as likely as not (50 percent probability or more) that any current left knee disability is due to service or any incident therein;

b)  whether it is at least as likely as not (50 percent probability or more) that any current left knee disability  was caused (in whole or part) or aggravated (made worse) by his service-connected spondylolisthesis at L5-S1;

c)  whether it is at least as likely as not (50 percent probability or more) that any current right knee disability is due to service or any incident therein;

d)  whether it is at least as likely as not (50 percent probability or more) that any current right knee disability was caused (in whole or part) or aggravated (made worse) by his service-connected spondylolisthesis at L5-S1;

e)  whether it is at least as likely as not (50 percent probability or more) that any current left shoulder disability is due to service or any incident therein;

f)  whether it is at least as likely as not (50 percent probability or more) that any current left shoulder disability  was caused (in whole or part) or aggravated (made worse) by his service-connected spondylolisthesis at L5-S1?

g)  whether it is at least as likely as not (50 percent probability or more) that any current right shoulder disability is due to service or any incident therein;

h)  whether it is at least as likely as not (50 percent probability or more) that any current right shoulder disability  was caused (in whole or part) or aggravated (made worse) by his service-connected spondylolisthesis at L5-S1?

In so doing, the examiner should specifically address the opinions of the service representative (LPN) during the July 2010 hearing; the service treatment records, private medical records, and VA treatment records.

While the absence of in-service complaints of bilateral knee and shoulder disabilities may be considered by the examiner, the absence of such cannot serve as the sole basis for concluding that the Veteran did not have such disabilities or suffer such injuries in service. 

If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

5.  After completion of the above, review the expanded record and adjudicate the claims of service connection.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination or cooperate with the examiners may result in the denial of his claims.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


